DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on January 7, 2020.  Claims 1 – 16 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1 – 7 and 9 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over cited U.S. Patent Application Publication No. 2018/0236866 A1 to Paterno et al. (herein after “Paterno” or "Paterno et al. publication") in view of U.S. Patent Application Publication No. 2019/0168764 A1 to Hall et al. (herein after “Hall” or “Hall et al. publication”).
As to claim 1,
the Paterno et al. publication discloses a vehicle (see ¶39) comprising: 
an internal combustion engine (22), the internal combustion engine having a throttle (see ¶46, where the Paterno et al. publication discloses that the internal combustion engine 22 could drive the driveshafts of the front axle.  This disclosure implicitly defines that the internal combustion engine has a throttle; see also ¶71); 
at least one motor generator (14, 18) operatively coupled to the internal combustion engine (see Fig. 1 and ¶41); 
a transmission (30) receiving drive power from at least one of the internal combustion engine and the at least one motor generator (see ¶39 and ¶89); and
a shift selector (64) to enable a driver of the vehicle to select a plurality of simulated gears of the transmission (see Fig. 1 and ¶54).
While the Paterno et al. publication discloses the ability to “rev-match into a chosen gear” (see ¶71), Paterno does not specifically disclose 
an electronic control unit configured to cause a rotational speed of the internal combustion engine to increase, responsive to the driver of the vehicle using the shift selector to shift from a first one of the simulated gears to a second one of the simulated gears based upon respective simulated gear ratios associated with the first and second ones of the simulated gears, wherein the second one of the simulated gears is lower than the first one of the simulated gears.
The Hall et al. publication, however, discloses a controller that adjusts the engine speed by rev-matching the engine speed to a transmission speed.  (See ¶14.)
The controller adjusts the engine speed by rev-matching the engine speed to a transmission speed in response to the driver selecting a new gear (e.g. a high or a lower gear) while in the paddle neutral state.  (See ¶40 – ¶43.)  Such a disclosure suggests an electronic control unit configured to cause a rotational speed of the internal combustion engine to increase, responsive to the driver of the vehicle using the shift selector to shift from a first one of the simulated gears to a second one of the simulated gears based upon respective simulated gear ratios associated with the first and second ones of the simulated gears, wherein the second one of the simulated gears is lower than the first one of the simulated gears.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify and/or provide the Paterno et al. publication with an electronic control unit configured to cause a rotational speed of the internal combustion engine to increase, responsive to the driver of the vehicle using the shift selector to shift from a first one of the simulated gears to a second one of the simulated gears based upon respective simulated gear ratios associated with the first and second ones of the simulated gears, wherein the second one of the simulated gears is lower than the first 

As to claims 7 and 9,
the Paterno et al. publication a method performed by an electronic control unit of a vehicle, the electronic control unit comprising: 
at least one processor (see ¶90 – ¶93 for “powertrain controller”); and 
a memory unit operatively coupled to the at least one processor including computer code  (see ¶90 – ¶93 for “powertrain controller”).
While the Paterno et al. publication discloses the ability to “rev-match into a chosen gear” (see ¶71) and, as a result, augment at least one motor generator coupled to the internal combustion engine to provide drive power to a transmission of the vehicle (see Fig. 6 and ¶46, where first and second electric machines provide power to driveshafts 60, 62 via transmission 30), Paterno fails to specifically disclose the at least one processor being executed to perform the following: 
cause a rotational speed of an internal combustion engine to increase, responsive to a driver of the vehicle using a shift selector to shift from a first one of a plurality of simulated gears to a second one of the plurality of simulated gears based upon respective simulated gear ratios associated with first and second ones of the simulated gears, wherein the second one of the simulated gears is lower than the first one of the simulated gears, wherein the increased rotational speed of the internal combustion engine augment at least one motor generator operatively coupled to the internal combustion engine to provide drive power to a transmission of the vehicle.
The Hall et al. publication, however, discloses a controller that adjusts the engine speed by rev-matching the engine speed to a transmission speed. (See ¶14.)
This happens in response to the driver selecting a new gear (e.g. a lower gear) while in the paddle neutral state. (See ¶40 – ¶43.)  Such disclosure suggests causing a rotational speed of an internal combustion engine to increase, responsive to a driver of the vehicle using a shift selector to shift from a first one of a plurality of simulated gears to a second one of the plurality of simulated gears based upon respective simulated gear ratios associated with first and second ones of the simulated gears, wherein the second one of the simulated gears is lower than the first one of the simulated gears, wherein the increased rotational speed of the internal combustion engine augment at least one motor generator operatively coupled to the internal combustion engine to provide drive power to a transmission of the vehicle.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Paterno et al. publication to cause a rotational speed of the internal combustion engine to increase, responsive to the driver of the vehicle using the shift selector to shift from a first one of the simulated gears to a second one of the simulated gears based upon respective simulated gear ratios associated with the first and second ones of the simulated gears, wherein the second one of the simulated gears is lower than the first one of the simulated gears, wherein the increased rotational speed of the internal combustion engine augment at least one motor generator operatively coupled to the internal combustion engine to provide drive 

As to claims 2 and 10,
the modified Paterno et al. publication discloses the invention substantially as claimed, including causing the throttle of the internal combustion engine to open to cause the rotational speed of the internal combustion engine to increase.
The modified Paterno et al. publication, however, does not specifically disclose the electronic control unit being further configured to transmit a target engine speed to the internal combustion engine, the target engine speed being determined by the respective simulated gear ratios. SMRH:4811-2583-7488.2-- 44 --P A T E N T Docket No. 31EV-300317 (2019-088_P-A-3901)
The Hall et al. publication discloses that “[r]ev-matching refers to adjusting the speed of the engine such that it matches a transmission speed”, which implicitly defines a target engine speed.  (See ¶40.)(Emphasis added.) 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Paterno et al. publication so that the electronic control unit is configured to transmit a target engine speed to the internal combustion engine, the target engine speed being determined by the respective simulated gear ratios, as suggested by the Hall et al. publication, in order to smooth engagement of the transmission with the engine.



claims 3 and 11,
the Paterno et al. publication, as modified by ¶14 and ¶40 – ¶43 of the Hall et al. publication, is considered to discloses a target engine speed comprising an engine rotations per minute (RPM) value that varies between each of the plurality of simulated gears.

As to claims 4 and 12,
the Paterno et al. publication, as modified by ¶14 and ¶40 – ¶43 of the Hall et al. publication, is considered to discloses an RPM rise rate of the internal combustion engine between successive gears of the plurality of simulated gears varying according to at least one of the respective gear ratios characteristics, accelerator pedal actuation, and vehicle speed.

As to claims 5 and 13,
the Paterno et al. publication, as modified by ¶14 and ¶40 – ¶43 of the Hall et al. publication, is considered to discloses the target engine speed being adjusted based on at least one of vehicle speed trajectory and expected vehicle speed upon completion of the shift from the first one of the simulated gears to the second one of the simulated gears.




claims 6 and 14,
the Paterno et al. publication, as modified by ¶14 and ¶40 – ¶43 of the Hall et al. publication, is considered to discloses the target engine speed is further adjusted based on safety considerations pursuant to accelerator pedal actuation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 9, 10, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 10, 11, 13, 15 and 16 of copending Application No. 16/548306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Many of the claimed elements recited in the reference application have been given a different name or recited by their components instead of a name commonly known in the art, but still performs the same claimed functions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 8 , 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666